DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments filed 06/15/22 regarding election with traverse have been fully considered and are persuasive. Therefore, all claims will be examined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No 5,433,737 granted to Aimone. 
In reference to claims 18 and 28, Aimone describes an electrostimulation apparatus to stimulate at least one muscle group responsible for performing a complex movement, comprising: a plurality of electrostimulation channels provided with at least one respective electrode, each electrostimulation channel being adapted to transmit to a respective muscle bipolar electrical pulses in sequence; at least one power board to generate sequences of electric pulses; storage means in which at least one electrostimulation program is stored; an electronic control unit to control the power boards according to an electrostimulation program stored in the storage means; wherein: said electrostimulation program is given by repetition, on each electrostimulation channel, of electrostimulation periods or intervals having a same cycle time, wherein an associated stimulation sequence is defined within each stimulation period for each channel; each stimulation period is divided into two half-periods of equal duration; each half-period is divided into a plurality of sub-intervals of equal duration; at least one of the sub-intervals is a stimulation sub-interval wherein a base sequence of pulses comprising one or more of pulse packets is executed; each pulse packet is given by a predetermined sequence of individual bipolar electric pulses, wherein each stimulation period of each channel has a half-period free of basic pulse sequences and has an other half-period with at least one stimulation sub-interval [e.g. abstract, figure 2, figure 5].
Allowable Subject Matter
Claims 19-27 and 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792